UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT



                                    Nos. 18-3305 & 19-1011


                               UNITED STATES OF AMERICA

                                               v.

                                     DAVID T. SHULICK,
                                                    Appellant


                        On Appeal from the United States District Court
                            for the Eastern District of Pennsylvania
                          (E.D. Pa. Criminal No. 2-16-cr-00428-001)
                         District Judge: Honorable Harvey Bartle, III

                            SUR PETITION FOR REHEARING

        Present: SMITH, Chief Judge, McKEE, AMBRO, CHAGARES, JORDAN,
      HARDIMAN, GREENAWAY, JR., SHWARTZ, KRAUSE, RESTREPO, BIBAS,
                 PORTER, MATEY, PHIPPS and FISHER*, Circuit Judges


         The petition for rehearing filed by Appellant in the above-entitled case having

been submitted to the judges who participated in the decision of this Court and to all the

other available circuit judges of the circuit in regular active service, and a majority of the

judges of the circuit in regular service not having voted for rehearing, the petition for

rehearing by the Court en banc is denied.




*
    Judge Fisher’s vote is limited to panel rehearing only.
      It is hereby ordered that the petition for rehearing by the panel is granted in part.

The judges who participated in the decision of this Court will issue an amended opinion

and judgment.

                                                         BY THE COURT,


                                                         s/ D. Michael Fisher
                                                         Circuit Judge
Dated: September 16, 2021

cc:        Michael T. Donovan, Esq.
           Christopher J. Mannion, Esq.
           Robert A. Zauzmer, Esq.
           Hope C. Lefeber, Esq.
           Lisa A. Mathewson, Esq.




                                             2